DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 4, the terms “is formed in the side, opposite to the side that matches a human hand,” render the claim indefinite. It is unclear to the examiner which “the side” the applicant is referring to in addition to “the side” that matches the human hand. Furthermore, different human hands have different dimensions based on age, race, etc., which makes the claim unclear how a surface matches human hands. For examination purposes, the examiner will interpret the claim by the chamber is the cavity inside the housing and the opening is located vertically inside the housing. Correction is required to overcome this issue.
Regarding claim 5, line 2, the term “two lugs that respectively match a human thumb and a human index finger” renders the claim indefinite. The examiner notes that different human For examination purposes, the examiner will interpret the claim by the outer surface of the housing has a projecting surface or concave surface to allow the device to be capable to be held by the user. Correction is required to overcome this issue.
Regarding claim 12, line 1, the term “the surfaces” lack prior antecedent basis. Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is the “driving mechanism” recited in claims 13 which lacks sufficient structure, material, or acts for performing the claimed function. For examination purposes, the office interprets the driving mechanism by a motor driver or its equivalent.  Conversely, claim limitations in this application that do not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  Yang Qichang (CN 104856415A) (Original and machine translation document is attached).
Regarding claim 1, Yang disclose a hair curler (Fig. 1), comprising: a housing (See annotated Fig. 7 below) and a hair curling device (Fig. 3), wherein the housing is configured to be held by a 5user (See annotated Fig. 7 below); a chamber for receiving hair is defined in the housing (See annotated Fig. 7 below); an opening communicated with the chamber is formed in the side, opposite to the side that matches a human hand, of the housing (See annotated Fig. 7 below); the hair enters or leaves the chamber through the opening (See annotated Fig. 7 below); and the hair curling device (220) is disposed in the chamber (Fig. 4).  

    PNG
    media_image1.png
    870
    493
    media_image1.png
    Greyscale

Regarding claim 102, Yang discloses the claimed invention of claim 1. Yang further discloses the housing comprises a bottom region (See annotated Fig. 7 above, “A”), an intermediate region (See annotated Fig. 7 above, “B”) and a top region (See annotated Fig. 7 above, “C”), one side of the housing extends from the bottom region to the top region through the intermediate region in the form of a cambered surface (Fig. 7), and the opening is formed in an extending direction of the cambered surface (See annotated Fig. 7 above).  
Regarding claim 153, Yang discloses the claimed invention of claim 2. Yang further discloses the opening is arc-shaped and is relatively wider in the top region of the housing (See annotated Fig. 7 above and Fig. 4).  
Regarding claim 4, Yang discloses the claimed invention of claim 2. Yang further discloses a wall surface of the chamber is a cambered surface in the top region of the housing (See annotated Fig. 7 above).
Regarding claim 5, Yang discloses the claimed invention of claim 2. Yang further discloses 
the outer surface of the housing has a projecting surface or concave surface to allow the device to be capable to be held by the user. Correction is required to overcome this issue (See annotated Fig. 7 above).  
Regarding claim 256, Yang discloses the claimed invention of claim 1. Yang further discloses the hair curling device comprises a winding member (Fig. 3, 221) and a hair hooking portion (Fig. 3, 222c, 222d); the winding member (221) is disposed in the chamber (Fig. 4) and comprises a fixed end (Fig. 2, Bottom end of 221) and a free end (Fig. 2, top end of 221); the hair to be styled is wound around the winding member (Fig. 7) ; and the hair hooking portion (222c, 222d) is disposed on the winding member (221) at a certain distance away from the fixed end in a direction from the fixed end to the free end (Fig. 3). 
 Regarding claim 7, Yang discloses the claimed invention of claim 6. Yang further discloses the hair hooking portion (222c, 222d) is located in 28any position from the middle of the winding member (221) to the free end of the winding member (Fig. 3).  
Regarding claim 8, Yang discloses the claimed invention of claim 6. Yang further discloses 
the housing comprises a bottom region, an intermediate region and a top region (See annotated Fig. 7 above), and the free end of the winding member is located at 5the joint of the top region of the housing and the intermediate region of the housing (See annotated Fig. 1, and Fig. 3-4).  
Regarding claim 9, Yang discloses the claimed invention of claim 6. Yang further discloses 
a first extending portion (See annotated Fig. 3 below), which extends from the fixed end of an adjacent winding member (Fig. 3, The bottom end of 221) to the hair hooking portion and is connected to the hair hooking portion (See annotated Fig. 3 below).

    PNG
    media_image2.png
    555
    649
    media_image2.png
    Greyscale

Regarding claim 10, Yang discloses the claimed invention of claim 9. Yang further discloses a main body (See annotated Fig. 3, above) and at least one second extending portion (See annotated Fig. 3 above), wherein a through hole is formed in the middle of the main body (See annotated Fig. 3 above and Fig. 2); the main body is sleeved on the winding member (221) through the through hole (See annotated Fig. 3 above); and the first extending portion and the second extending portion are disposed at one end of the main body (See annotated Fig. 3 above, the examiner notes that first and the second extending portions are disposed at the bottom end of the main body 222).  
Regarding claim 11, Yang discloses the claimed invention of claim 10. Yang further discloses the second extending portion (See annotated Fig. 3 above) extends for a relatively shorter distance than the first extending portion (See annotated Fig. 3 above) from the fixed end of the winding member (221) to the free end of the winding member (See annotated Fig. 3 above).
Regarding claim 14, Yang discloses the claimed invention of claim 6. Yang further discloses at least one friction member (Fig. 3, 222e ) 29disposed on the winding member (Fig. 3, 221).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Qichang (CN 104856415A).
Regarding claim 2012, Yang discloses the claimed invention of claim 10. Yang further discloses a gap between the outer surface of the winding member (221) and the inner surfaces of the first and second extending portions (See annotated Fig. 3 above). Yang does not explicitly discloses wherein the surfaces, close to an outer surface of the winding member, of the first extending portion and the second extending portion are 1 mm to 5 mm away from the outer surface of the winding member. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first extending portion and the second extending portion are 1 mm to 5 mm away from the outer surface of the winding member to prevent friction between the winding member and the extending portions which may lead to an unwanted damage of the device, and to provide space for the heat to travel around the winding member. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Yang Qichang (CN 104856415A) in view of Zhiyoung (CN 103549750 A. Original and machine translation is attached).
Regarding claim 13, Yang discloses the claimed invention of claim 10. Yang disclose a driving mechanism (Fig. 2, 223) to rotate the main body (See annotated Fig. 3 above) around the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the automatic hair curler device of Yang with the transmission member as taught by Zhiyoung to rotate a rotary pawl and allow the user to transmit the rotation force according to the user’s needs and preferred rotational speed.

Claim 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang Qichang (CN 104856415A) in view of Richmond et al (US 20140366909 A1).
 Regarding claim 15, Yang discloses the claimed invention of claim 1. Yang does not explicitly disclose a clamping device disposed in the chamber of the housing, wherein the clamping device comprises an open position and a 5closed position; in the open position, the hair leaves the chamber through the opening; and in the closed position, the clamping device clamps one end of the hair.
Richmond teaches an automatic hair curling device with a clamping device (Fig.1, 112) disposed in the chamber of the housing (Fig. 1), wherein the clamping device (112) comprises an open position (Para 0050, while not holding hair) and a 5closed position (Para. 0050, while holding hair); in the open position, the hair leaves the chamber through the opening (Fig. 14 and para. 0050); and in the closed position, the clamping device clamps one end of the hair (Abstract and para. 0050, the clamp 112 can automatically engaged by a switch  or otherwise activated to hold or not to hold the hair) so that the first clamp 112 can be an active clamp, meaning that it is automatically engaged by a switch or otherwise activated to hold the hair against the curling surface 105.

Regarding claim 16, Yang and Richmond disclose the claimed invention of claim 15. Richmond further teaches the clamping device is in the closed position, the hair curling device starts automatically (Para. 0050).
Regarding claim 17, Yang and Richmond disclose the claimed invention of claim 15. Yang further discloses a winding member (Fig. 3, 221) and a hair hooking portion (Fig.3, 222 c-d) ; the winding member is disposed in the chamber (See annotated Fig. 1 above); the hair to be styled is wound around the winding member (Fig. 7); the winding member comprises a fixed end (Fig. 2, bottom end of 221) and a free end (Fig. 2, top end of 221); the hair hooking portion is disposed on the winding member at a 15certain distance away from the fixed end in a direction from the fixed end to the free end (Fig. 2). Richmond further teaches two clamping members (Fig5, 112); the two clamping members form a through hole when abutted against each other (Fig. 5); and the winding (104) member passes through the through hole (Fig. 1).
Regarding claim 19, Yang and Richmond disclose the claimed invention of claim 15. Richmond further teaches the clamping (112) is located at the end away from the free end of the winding member (Fig.1). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang Qichang (CN 104856415A), Richmond et al (US 20140366909 A1) as applied to claim 17 above, and further in view of Lee (US 20120138081 A1).
Regarding claim  2018, Yang and Richmond disclose the claimed invention of claim 17.  Yang and Richmond do not explicitly disclose an elastic member is disposed on each of the two 
Lee teaches an electric curling iron with an elastic member (Fig. 1, 170) between the two clamping members (Fig. 3, 130,140) so that the upper pressing member 130 and the lower pressing member 140 may be connected with each other at their end portions by an elastic member 170, so that they can be automatically opened or compressed by the user's pressing action on the upper and lower handles 110 and 120 (Para.0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the combination of Yang and Richmond with the elastic member as taught by Lee so that the upper pressing member 130 and the lower pressing member 140 may be connected with each other at their end portions by an elastic member 170, so that they can be automatically opened or compressed by the user's pressing action on the upper and lower handles 110 and 120. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang Qichang (CN 104856415A) in view of Leung (US 20150196105 A1).
 Regarding claim 20, Yang discloses the claimed invention of claim 1. Yang further discloses  a button which are disposed at the bottom of the housing (Fig. 7). Yang does not explicitly disclose a display panel. Leung teaches an automatic hair curler with a display panel (Para. 0027, 20) so that the panel display 20 may include a power indicator "on" light 21, push switch 22, time control switch 23 and motor control switch 24 (Para. 0027) and provide with the user with an interface to change the device setting.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the automatic hair curler device of Yang with the display panel as taught by Leung so that the panel display 20 may include a power indicator "on" light 21, push switch 22, time control 
 
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772